Name: 2011/139/EU: Council Decision of 28Ã February 2011 adjusting the allowances provided for in Decision 2007/829/EC concerning the rules applicable to national experts and military staff on secondment to the General Secretariat of the Council
 Type: Decision
 Subject Matter: EU institutions and European civil service;  labour market;  labour law and labour relations;  defence;  executive power and public service
 Date Published: 2011-03-04

 4.3.2011 EN Official Journal of the European Union L 59/43 COUNCIL DECISION of 28 February 2011 adjusting the allowances provided for in Decision 2007/829/EC concerning the rules applicable to national experts and military staff on secondment to the General Secretariat of the Council (2011/139/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 41(1) thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 240(2) thereof, Having regard to Council Decision 2007/829/EC (1), and in particular Article 15(6) thereof, Whereas: (1) Article 15(6) of Decision 2007/829/EC provides that the daily and monthly allowances of national experts and military staff on secondment to the General Secretariat of the Council are to be adjusted each year without retroactive effect on the basis of the adaptation of the basic salaries of Union officials in Brussels and Luxembourg. (2) The Council, by means of Regulation (EU) No 1239/2010 of 20 December 2010 adjusting with effect from 1 July 2010 the remuneration and pensions of officials and other servants of the European Union and the correction coefficients applied thereto (2), adopted an adjustment of 0,1 % to the remuneration and pensions of Union officials, HAS ADOPTED THIS DECISION: Article 1 Decision 2007/829/EC is hereby amended as follows: 1. in Article 15(1), the amounts EUR 31,89 and EUR 127,52 respectively shall be replaced by the following: EUR 31,92 and EUR 127,65; 2. the table in Article 15(2) shall be replaced by the following: Distance between place of origin and place of secondment (in km) Amount in EUR 0 - 150 0,00 > 150 82,05 > 300 145,86 > 500 237,05 > 800 382,92 > 1 300 601,73 > 2 000 720,27. Article 2 This Decision shall enter into force on the first day of the month following its adoption. Done at Brussels, 28 February 2011. For the Council The President FELLEGI T. (1) OJ L 327, 13.12.2007, p. 10. (2) OJ L 338, 22.12.2010, p. 1.